Citation Nr: 0016889	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99- 00 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from September 1952 to 
September 1956.  He died in May 1997.  The death certificate 
lists as the cause of death aspiration pneumonia due to or as 
a consequence of cerebral vascular accident.

The RO has determined that the appellant is the veteran's 
widow.  She contends that he should have been service 
connected for a respiratory disorder which caused or 
contributed to the cause of his death.  At the time of the 
hearing before the undersigned Member of the Board, she 
asserted that the RO has not obtained Department of Veteran's 
Affairs (VA) medical records which would show that he had a 
chronic respiratory disorder.  Specifically, she asserted 
that the veteran had been treated at the VA medical center in 
Albuquerque, New Mexico.  She submitted a copy of a letter 
dated in September 1991 which indicates that the veteran was 
treated frequently at that VA medical center from October 
1985 to September 1991.

It does not appear from the record that the RO has attempted 
to obtain all records of the veteran's treatment at the 
Albuquerque, New Mexico, VA Medical Center.  Such records are 
deemed to be within the control of the Secretary of VA and 
should be included in the record, as they may be 
determinative of the claim.  Therefore, a remand is necessary 
for the purpose of obtaining such records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Therefore, this matter is REMANDED to the RO to complete the 
record, including the following development:

1.  The RO should take all necessary 
steps to obtain copies of any records of 
the veteran's VA medical treatment which 
are not current a part of the claims 
file, including records of treatment at 
the VA medical center at Albuquerque, New 
Mexico, and associate such records with 
the claims folder.  Request should be 
made to the appropriate records 
repository, if necessary.

2.  The RO should readjudicate the 
appellant' claim for service connection 
for the cause of the veteran's death.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
appellant and her representative a 
supplemental statement of the case, which 
should include applicable law and 
regulations and discuss the reasons and 
bases for the decision, and give them the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



